Citation Nr: 1711685	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for left foot hallux valgus prior to January 27, 2015, and entitlement to an evaluation in excess to 10 percent on and after April 1, 2015.

2.  Entitlement to a compensable evaluation for right foot hallux valgus prior to October 4, 2011, and entitlement to an evaluation in excess of 10 percent on and after January 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
During the pendency of the appeal, in a March 2015 rating decision, the RO temporarily increased the evaluation for the Veteran's right foot hallux valgus to 100 percent effective from October 4, 2011, and assigned a 10 percent evaluation effective January 1, 2012.  Additionally, the RO temporarily increased the evaluation for the Veteran's left foot hallux valgus to 100 percent effective from January 27, 2015, and assigned a 10 percent evaluation effective April 1, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, there are still periods on appeal where the Veteran has not been provided a maximum rating.  However, the period that the Veteran is rated as 100 percent disabled is not on appeal.  Thus, the issue has been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In the March 2015 Supplemental Statement of the Case (SSOC), the RO listed October 2011 Summerville Medical Center treatment records as evidence reviewed.  The RO indicated that the documents were located in Vista Web.  However, the Veteran's VBMS and Virtual VA claims file, the only electronic records available for Board review, is silent for the October 2011 Summerville treatment record.  This record is of particular significance, as it contains information regarding the Veteran's osteotomy and bunionectomy of the right great toe, and could potentially contain pertinent information regarding the Veteran's left toe hallux valgus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the Veteran's claims file the Veteran's October 2011 Summerville Medical Center treatment records scanned into Vista Web.

2.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




